PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 5:06-CR-82-1FL

DERRICK JOMELL PERRY

       On October 16, 2015, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Michael C. Brittain                               /s/ Timothy L. Gupton
Michael C. Brittain                                   Timothy L. Gupton
Supervising U.S. Probation Officer                    Senior U.S. Probation Officer
                                                      310 New Bern Avenue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone: 919-861-8686
                                                      Executed On: July 26, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

                          29th
             Dated this _________           July
                                  day of ____________________, 2019.




                                                             Louise W. Flanagan
                                                             U.S. District Judge
